                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH PAUL YORK,                                 Case No. 15-cv-01521-EMC
                                   8                    Petitioner,
                                                                                            ORDER DENYING PETITIONER’S
                                   9             v.                                         SECOND MOTION TO RELEASE
                                  10     CLARK E. DUCART,                                   Docket No. 30
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a second motion to release, asserting that the State has failed to release

                                  14   him in violation of the Court’s order of November 6, 2018. See Docket No. 29 (order).

                                  15   Respondent filed a response to the motion, maintaining that there was compliance with the Court’s

                                  16   order. Having reviewed the parties’ briefs and accompanying submissions, the Court hereby

                                  17   DENIES Petitioner’s motion for relief. Respondent has made a satisfactory showing that the State

                                  18   immediately acted upon the Court’s order and offered evidence to support the claim that Petitioner

                                  19   was in fact formally rearrested.

                                  20          This order disposes of Docket No. 30.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: November 8, 2018

                                  24

                                  25                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  26                                                     United States District Judge
                                  27

                                  28
